Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.

Claims 1-3 and 5-15 are pending.  Claim 1 is currently amended.

The rejection of claims 1, 5-6 and 8-15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prabhat et al. (EP 2166078) hereinafter “Prabhat,” is withdrawn in view of Applicant’s amendment.

The rejection of claims 2-4 and 7 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prabhat as applied to claims 1, 5-6 and 8-15 above, and further in view of Bruttel et al. (US Patent No. 4,961,755)  is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-6 and 8-15 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prabhat et al. (EP 2166078; already of record), hereinafter “Prabhat,” in view of Kischkel et al. (US 2002/0155981), hereinafter “Kischkel.”
	Regarding claims 1, 5 and 6, Prabhat teaches a process of preparing particles comprising a hueing dye, wherein the process comprises an extrusion step (see paragraphs [0005] and [0008]). The hueing dye may be a small molecule dye or a polymeric dye (see paragraph [0026]). The extrusion will normally be performed using a commercially available extruder, such as a screw extruder, wherein commercially available screw extruders typically comprise one or more feeders or hoppers, for storing the feed material, prior to extrusion; a barrel which houses one or more screws; and a die through which the material is extruded; wherein the screws are rotated and the material is typically heated and/or kneaded and/or compacted as it is drawn through the barrel (underlining supplied; see paragraph [0043]). In Example 5, Prabhat teaches a process of making an extruded particle as follows: In a Kenwood food mixer a feed material is prepared by introducing successively 123.67 g of LAS (linear alkylbenzene sulphonate) flakes (which reads on the salt carrier), 2.63 g of violet hueing dye (which is a small molecule dye), and 123.67 g of fine carbonate supplied by Brunner Mond (i.e., sodium carbonate; which also reads on the salt carrier) and then pre-mixing the ingredients to ensure that the hueing dye is present in all parts of the feed material. The feed material is then introduced via a feeder into the extruder of example 1, i.e., a twin screw extruder, then the feed material is conveyed and further mixed by the forward twin screws of the extruder, wherein the extruded material is in the form of strands which can easily be broken to form particles (underlinings supplied, see paragraphs [0126]-[0128] and [0113]). Prabhat, however, fails to specifically disclose adding a polymer colorant to the salt carrier, i.e., the LAS flakes and sodium carbonate, say as in the process of Example 5, the step of drying, and exposing the resultant mixture to pressure agglomeration which is achieved by forcing the composite between two compaction rolls that apply a pressure to the composite so that the rotation of the rolls transforms the composite into a compacted sheet and/or flake as recited in claim 1. 
	Kischkel, an analogous art, teaches the equivalency of extrusion and roll compacting or roll compaction as press agglomeration processes (see paragraph [0070]).  These processes all have in common that the premix is densified and plasticized under pressure and the individual particles are pressed together by reducing the porosity and adhere to each other (see paragraph [0071]). In roll compaction, the premix is metered in a specific manner between two rolls which are smooth or provided with depressions of defined shape and is milled between the two rolls under pressure to form a leaf-shaped compact, known as a flake, and subsequently, the flake band is broken into smaller pieces by a chopping and comminuting operation and may thus be processed into granular particles which can be improved further by means of additional, conventional, surface treatment processes, especially into a substantially spherical shape (see paragraph [0077]). 


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the violet hueing dye, which is a small molecule dye, say as in the process of Example 5, with a polymeric dye (i.e., polymeric colorant) because the substitution of art recognized equivalents, as shown by Prabhat in paragraph [0026], is within the level of ordinary skill in the art. In addition, the substitution of one hueing dye for another is likely to be obvious when it does no more than yield predictable results. 
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the pre-mixing of the LAS flakes, hueing dye and fine carbonate (i.e., sodium carbonate) in the Kenwood food mixer, wherein the premixing was done to ensure that the hueing dye is present in all parts of the feed material as disclosed in paragraph [0126] to have simultaneously dried the mixture in view of the thorough mixing wherein at least some moisture would have evaporated during the mixing step.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the extrusion step of Prabhat with roll compaction, wherein the premix is metered in a specific manner between two rolls which are smooth or provided with depressions of defined shape and is milled between the two rolls under pressure to form a leaf-shaped compact, known as a flake, because the substitution of art recognized equivalents, as shown by Kischkel is within the level of ordinary skill in the art. In addition, the substitution of one pressure agglomeration process for another is likely to be obvious when it does no more than yield predictable results. 

	Regarding claim 8, Prabhat teaches that suitable polymeric dyes are selected from the group consisting of polymers containing conjugated chromogens (dye-polymer conjugates) and polymers with chromogens co-polymerized into the backbone of the polymer and mixtures thereof (see paragraph [0029]), for example, alkoxylated triphenyl-methane polymeric colourants, alkoxylated thiophene polymeric colourants, alkoxylated thiazolium polymeric colourants, and mixtures thereof (see paragraph [0030]). 
	Regarding claims 9 and 10, Prabhat fails to specifically disclose the particle or colored speckle having a color-on-speckle loading of 0.01% to 10% as recited in claim 9; or 0.1% to 5% as recited in claim 10.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the particles of Prabhat to exhibit similar properties, i.e., the particles having a color-on-speckle loading within those recited, because Prabhat teaches similar process of preparing particles comprising similar ingredients, hence, would behave similarly.
	Regarding claim 11-14, Prabhat teaches a laundry composition which is prepared by dry adding 1.5 wt% of the particles of Example 5 (i.e., the colored speckles), as discussed above to a laundry base composition (see Example 6, paragraph [0129]).
	Regarding claim 15, Prabhat teaches that the laundry detergent compositions which comprise the particles of the invention, is showing no significant bleeding of the dye, and no significant spotting is observed on the fabric when washed with these compositions (see paragraph [0130]).  

Claims 2-3 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prabhat in view of Kischkel as applied to claims 1, 5-6 and 8-15 above, and further in view of Bruttel et al. (US Patent No. 4,961,755), hereinafter “Bruttel.”
	Regarding claims 2-3 and 7, Prabhat in view of Kischkel teaches the features as discussed above. Prabhat in view of Kischkel, however, fails to disclose: spraying the at least one polymeric colorant on the salt as recited in claim 2, wherein the spraying occurs in a rotating drum as recited in claim 3, and the at least one polymeric colorant is provided in the form of an aqueous solution as recited in claim 7.
	Bruttel, an analogous art, teaches that granules are sprayed with an aqueous solution of dye solution in a fluidized bed (see col. 6, lines 65-68). Bruttel also teaches that the dye and solid components are mixed in a Lodige mixer (see col. 6, lines 40-43), which reads on a rotating drum. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the dye of Prabhat in view of Kischkel as an aqueous solution and spray it onto the carrier salt like sodium carbonate in a Lodige mixer or rotating drum because this is another alternative of making colored speckles as taught by Bruttel in making homogenized product.   

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








                                                                                     /LORNA M DOUYON/                                                                                     Primary Examiner, Art Unit 1761